DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response filed February 3, 2022 is acknowledged and has been entered.  

2.	As before noted, Applicant elected without traverse the invention of Group II, claim 27, drawn to a method of inducing or potentiating an immune response in a patient.
In addition, Applicant has elected the species of the elected invention in which the immunotherapy agent is a PD1-PDL1 antagonist, which is a PD1 antibody, which is pembrolizumab, in which the patient has leukemia, and in which the ActRII antagonist is an ActRIIB polypeptide comprises an amino acid sequence that is at least 90% identical to amino acids 29-109 of SEQ ID NO: 1. 
     
3.	Claims 27, 75, 77-79, 91, and 94 are pending in the application.  Claim 77 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on June 18, 2018 and September 25, 2018.

4.	Claims 27, 75, 78, 79, 91, and 94 have been examined.

Information Disclosure Statement
5.	The information disclosure filed February 3, 2022 has been considered.  An initialed copy is enclosed.
  
Grounds of Objection and Rejection Withdrawn
6.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed August 3, 2021. 
As previously noted, with regard to the rejection of the claims reciting “pembrolizumab” under 35 U.S.C. § 112(a) as failing to satisfy the enablement requirement, as previously noted, M.P.E.P. § 2404.01, if Applicant can establish that the claimed antibody or a cell line producing the claimed antibody is known and readily available, the Office will accept the showing1.  At page 15 of the amendment filed October 23, 2020, Applicant stated for the record that the antibody designated “pembrolizumab” and to which the claims are directed is an a specific highly selective IgG4-kappa humanized monoclonal antibody against PD-1 receptor having heavy and light chains comprising known and disclosed amino acid sequences, which has been assigned the DRUG BANK Accession number: DB09037 and which has been described by WHO Drug Information, Vol. 28, No. 3, 2014.  It is therefore understood that the claims are directed to a method comprising administering this same antibody as so identified.2
The objection to the specification as set forth in the preceding Office action mailed August 3, 2021 is withdrawn in view of Applicant’s arguments and because according to this document,3 “[pidilizumab] was originally thought to bind to the PD-1 immune checkpoint molecule, however, recent evidence suggests that Delta-like 1 (DLL1) is its primary binding target while binding to PD-1 is secondary and restricted to non-glycosylated and hypoglycosylated forms of this molecule”.  Thus, it is evident that pidilizumab is capable of binding to both DLL1 and non-glycosylated and hypoglycosylated forms of PD-1.
Other rejections set forth in the preceding Office action have been withdrawn because Applicant has pointed out that “pembrolizumab” was previously known as “MK-3475” and “lambrolizumab”, which are terms used by Provisional Application 62/298,366 to refer to “pembrolizumab”.  Accordingly it appears that this application properly benefits from the earlier filing date of the provisional application, which and describes the claimed invention, albeit using the terms “MK-3475” and “lambrolizumab”, rather than “pembrolizumab”.  Therefore the references cited as the bases of the rejections set forth in the preceding Office action are not available as prior art. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 27, 75, 78, 79, 91, and 94 are rejected 35 U.S.C. 103 as being unpatentable over Sehgal et al. (Expert Opin. Biol. Ther. 2015; 15 (8): 1191-1203) (of record), Tuca et al. (Crit. Rev. Oncol. Hematol. 2013 Dec; 88 (3): 625-36), and Zhou et al. (Cell. 2010 Aug 20; 142 (4): 531-43) (of record). 
	The claims are herein drawn to a method comprising administering to a human patient having cancer or more particularly leukemia an effective amount of an ActRII antagonist comprising an ActRIIB polypeptide comprising amino acids 29-109 of SEQ ID NO: 1 and the constant domain of an immunoglobulin in combination with pembrolizumab.
Sehgal et al. teaches the treatment of cancer and particularly acute myeloid leukemia (AML) in human patients using the anti-human PD-1 antibody pembrolizumab to boost the anticancer immune response in the patients; see entire document (e.g., the abstract).
	Tuca et al. teaches cancer anorexia–cachexia syndrome (CACS) is a complex metabolic syndrome, which is very common in cancer patients, including, patients with leukemias; see entire document (e.g., the abstract; and page 626).  Tuca et al. teaches the involuntary weight loss that commonly occurs in cancer patients, especially in cases of advanced staged cancer is associated with poor tolerability of cancer treatment and reduced quality of life and survival expectations (see, e.g., the abstract).  Tuca et al. teaches glucocorticoids can be used to treat CACS but should only be used for short periods and in selected cases due to the fact that these drugs cause long-term adverse side effects (see, e.g., the abstract; and page 631).  Accordingly Tuca et al. suggests the need to perform further research to develop other agents or combinations that are effectively used to treat CACS (see, e.g., the abstract). 
	Zhou et al. teaches muscle wasting and cachexia are associated with cancer-related death and shows that pharmacological blockade of ActRIIB pathway not only prevents further muscle wasting but also completely reverses prior loss of skeletal muscle and cancer-induced cardiac atrophy; see entire document (e.g., the abstract).  Moreover, Zhou et al. discloses that an ActRIIB decoy receptor referred to as sActRIIB was demonstrated to capable of prolonging the survival of tumor-bearing mice in multiple cancer cachexia models, including the colon 26 (C26) tumor-bearing mice and inhibin-deficient mice, as well as nude mice bearing human G361 melanoma and TOV-21G ovarian carcinoma xenografts (see, e.g., page 531).  Zhou et al. teaches sActRIIB is capable of causing the attenuation of the accelerated muscle protein catabolism that occurs in association with cancer cachexia by preventing the activation of key components of the ubiquitin-proteasome pathway (see, e.g., pages 536-538).  Zhou et al. teaches the inhibition of ActRIIB signaling by sActRIIB induces growth of normal muscle; see, e.g., Figure S1B.  In addition, Zhou et al. teaches that it was found that a single dose of sActRIIB was sufficient to dramatically suppress ovarian and testicular tumors to reduce tumor burden (see, e.g., Figure S3D).  Zhou et al. teaches sActRIIB is a fusion protein comprising the extracellular domain of human activin type-2B receptor (ActRIIB) and the Fc domain of an IgG2 molecule (see, e.g., page 540).  
Zhou et al. does not expressly teach the disclosed fusion protein comprises a portion of human ActRIIB comprising amino acids 29-109 of the amino acid sequence of SEQ ID NO: 1, as set forth by the instant application, per se, but it is submitted that the portion of human ActRIIB of which sActRIIB is comprised is either the same as the claimed portion of human ActRIIB, which comprises amino acids 29-109 of SEQ ID NO: 1, or, absent a showing of any unobvious difference, an obvious variant of the claimed portion.  
	As Tuca et al. suggests, there was as of the effective filing date of the claimed invention, a need to develop alternatives to corticosteroids for the treatment of CACS, due to the fact that the positive effects of these drugs upon appetite and weight gain or short-lived and because these drugs cause serious adverse side-effects; even then, it is submitted that it would have been appreciated by the artisan of ordinary skill in the art as of the effective filing date of claimed invention that corticosteroids are immunosuppressive and thus it would be counterproductive to treat a cancer patient with pembrolizumab, a treatment that is effective to stimulate anticancer immune response, and corticosteroids; rather it would be more have been seen as more sensible to treat the patient receiving pembrolizumab with another therapeutic agent other than the immunosuppressive corticosteroids, which is also capable of alleviating cachexia, which, in this case, may well be sActRIIB, the fusion protein described by Zhou et al. as being capable of treating both cancer and cachexia associated therewith by causing a reduction in tumor volume as well as slowing the catabolism of muscle proteins and promoting growth of normal muscle. 
Accordingly it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have practice the claimed invention by administering to a human patient having cancer a combination of therapeutic agents comprising the anti-human PD-1 antibody pembrolizumab and an ActRII antagonist comprising a soluble fusion protein comprising a soluble fragment of human ActRIIB and the Fc domain of an immunoglobulin molecule.  This is because Sehgal et al. teaches pembrolizumab is effectively used to treat cancer (e.g., leukemia), while Tuca et al. teaches CACS often associated with cancer is associated with poor tolerability of cancer treatment and reduced quality of life and survival expectations and should be treated, but cautions against the use of corticosteroids, where the ActRII antagonist disclosed by Zhou et al. would be seen as a viable alternative for treating CACS.  This is also because according to Zhou et al. the ActRII antagonist was found to not only treat cancer associated cachexia but was also effective to cause reductions in tumor volumes.  Accordingly one ordinarily skilled in the art as of the effective filing date of the claimed invention to would have been motivated to practice the claimed invention, as suggested by the teachings of the prior art, to treat CACS or more particularly cachexia associated with cancer, as well as to treat the cancer.
Notably although Zhou et al. does not expressly teach the method of treatment is intended for use in inducing or potentiating an immune response against the cancer or a tumor antigen expressed by the cancer in the patient, it was as of the effective filing date of the claimed invention understood that the mechanism by which pembrolizumab is effective when used to treat cancer involves the induction or potentiation of an anticancer immune response.  The process suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention and therefore it must be expected that the practice of the process suggested by the prior art will produce the same effects as the practice of the claimed invention.4 
Furthermore, Applicant is duly reminded that the M.P.E.P. § 2111.02. states:  

If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  

In this case, it is submitted that the preamble merely states the intended use of Applicant’s invention, rather than providing any distinct definition of any of the claimed invention’s limitations and therefore the preamble should not be considered a limitation and is of no significance to claim construction.  This is entirely reasonable since the method suggested by the prior art is a method that is materially and manipulatively indistinguishable from the claimed invention apart from the recitation of intended use by the preamble of claim 27.
Then, with regard to claim 79, the prior art suggests the treatment of a human cancer patient, but does not expressly teach the patient does not have an autoimmune disease, is not undergoing a tissue or organ transplantation or has not received a tissue or organ transplantation, and/or does not have graft vs. host disease.  Nevertheless, absent a showing of any difference, even though the prior art does not expressly teach the patient does not have an autoimmune disease, is not undergoing a tissue or organ transplantation or has not received a tissue or organ transplantation, and/or does not have graft vs. host disease, it is submitted that it would have been obvious to practice the claimed invention to treat cancer in a human cancer patient that does not have an autoimmune disease, is not undergoing a tissue or organ transplantation or has not received a tissue or organ transplantation, and/or does not have graft vs. host disease.  This is because the prior art suggests the method be used to treat cancer in a human cancer patient.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

12.	Claims 27, 75, 78, 79, 91, and 94 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 41, 42, 92, 93, 97, 100, and 104 of copending Application No. 16/482,869.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
Applicant has traversed the propriety of maintaining this provisional rejection arguing that the claims of the copending application are drawn to a patentably distinct invention intended for use in treating cancer by administering an ActRII antagonist in combination with a TGFb antagonist.
This argument has not been found persuasive since the claims of the copending application are drawn to a method for treating cancer (or more particularly leukemia) comprising administering to a patient in need thereof an effective amount of an ActRIIB antagonist comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of amino acids 29-109 of SEQ ID NO: 1 and an immunoglobulin Fc domain in combination with one or more additional immune-oncology agents or more particularly pembrolizumab.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

13.	Claims 27, 75, 78, 79, 91, and 94 are directed to an invention not patentably distinct from claims 2, 22, 30, 41, 42, 52, 63-65, 67, 69, 91-93, 95, 97, 100,and 104 of commonly assigned copending Application No. 16/482,869.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/482,869, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

Conclusion
14.	No claim is allowed.

15.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Toledo et al. (Int. J. Cancer. 2016 Apr 15; 138 (8): 2021-9) teaches a fusion protein comprising the extracellular domain of activin type-2B receptor (ActRIIB) and an Fc domain of an immunoglobulin molecule for use in treating cancer and cancer-associated cachexia. 
	O’Connell et al. (FASEB J. 2015 Apr; 29 (4):1165-75) teaches an ActRIIB receptor Fc fusion protein ligand trap.
	Each of U.S. Patent Application Publication Nos. 20210115105-A1, 20200360475-A1, 20200255495-A1, 20200157512-A1, and 20200254090-A1 teaches a fusion protein comprising the extracellular domain of activin type-2B receptor (ActRIIB) and an Fc domain of an immunoglobulin molecule for use in treating cancer and cancer-associated cachexia.

	Newly cited, each of U.S. Patent Application Publication Nos. 20060068468-A1, 20100267133-A1, 20130065299-A1, 20160108379-A1, and 20190352619-A1 teaches a soluble fusion protein comprising the extracellular domain of activin type-2B receptor (ActRIIB) and an Fc domain of an immunoglobulin molecule for use in treating cancer and cancer-associated cachexia. 
	Lee et al. (Proc. Natl. Acad. Sci. USA. 2005 Dec 13; 102 (50): 18117-22) teaches a soluble form of the activin type IIB receptor (ACVR2B), which can cause dramatic increases in muscle mass.
	Rahimov et al. (Physiol. Genomics. 2011 Apr 27; 43 (8): 398-407) teaches a soluble activin receptor (ActRIIB-Fc), which potently inhibits a subset of transforming growth factor (TGF)-β family members including myostatin, so as to provide a promising therapeutic means to treat muscle wasting and degenerative disorders including cancer.
	Hulmi et al. (Am. J. Physiol. Endocrinol. Metab. 2013 Jan 1; 304 (1): E41-50) teaches the use of sActRIIB-Fc to increase muscle protein synthesis so as treat loss of muscle mass and function occurring in various diseases such as cancer.
	Tisdale (Nat. Rev. Cancer. 2002 Nov; 2 (11): 862-71) teaches cachexia in cancer patients.
	Garon et al. (N. Engl. J. Med. 2015 May 21; 372 (21): 2018-28) teaches the use of pembrolizumab to treat non-small cell lung cancer.
	Patnaik et al. (Clin. Cancer Res. 2015 Oct 1; 21 (19): 4286-93) teaches pembrolizumab is used to treat various different solid tumors.
	U.S. Patent Application Publication No. 20200254090-A1 teaches a soluble ActRIIB-Fc fusion protein for use in treating cancer and cancer cachexia.
	U.S. Patent Application Publication No. 20150210769-A1 teaches the use of a combination of therapeutic agents comprising pembrolizumab to treat cancer (e.g., leukemia) and cancer cachexia.

	Although not prior art, Hatakeyama et a. (Skelet. Muscle. 2016; 6: 26; pp. 1-12) teaches ActRII blockade is an effective intervention against cancer cachexia.
	Nissinen et al. (Sci. Rep. 2016 Sep 26; 6: 32695; pp. 1-16) teaches systemic blockade of ACVR2B ligands using a soluble form of the activin type IIB receptor prevents chemotherapy-induced muscle wasting by restoring muscle protein synthesis.

16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
May 28, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 M.P.E.P. § 2404.01 states:  The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).
        
        2 However, Applicant has been reminded that according to M.P.E.P. § 2404.01, Applicant will take the risk that the identified material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
        
        3 See http://cdek.wustl.edu/api/46484/. 
        4 "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See M.P.E.P. § 2112.01.